Citation Nr: 0725564	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating for a fracture of the 
right clavicle in excess of 10 percent prior to February 6, 
2007, and in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1954 to 
July 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In May 1995, service connection was granted for the veteran's 
fracture of the right clavicle and a disability rating of 
10 percent was assigned.  In September 2002, the veteran 
filed a claim for an increased rating for the disability of a 
fractured right clavicle, which was initially denied.  Upon 
remand from this Board, in a March 2007 rating decision, the 
agency of original jurisdiction (AOJ) increased the 
disability rating for the fractured right clavicle to 
20 percent from the date of the last VA compensation and 
pension (C&P) examination (February 6, 2007).  Concurrently, 
service connection was granted for post-traumatic 
degenerative disease of the right shoulder associated with 
the fracture of the right clavicle and a 10 percent rating 
was assigned under Diagnostic Code 5010, effective 
February 6, 2007.  

Since the veteran did not file a notice of disagreement with 
respect to the degenerative disease rating, that issue is not 
before the Board.  But in May 2007, the veteran submitted a 
VA Form 21-4138 that addressed his desire for an earlier 
effective date and it is not clear from that document whether 
the veteran was addressing only the fracture of the right 
clavicle issue or whether he also was addressing the 
degenerative disease issue as well.  Accordingly, the matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has nonunion of the right clavicle with no 
dislocation.  

2.  There is medical evidence of very slight movement of the 
distal fragment of the right clavicle in June 2005 and 
February 2007.  


3.  The veteran does not have movement of the arm limited to 
midway between the side and shoulder level, or to 25 degrees 
from the side.  

4. The veteran's service-connected fracture of the right 
clavicle disability interferes mildly with the function of 
the shoulder and the veteran experiences some pain when doing 
dishes, driving, dressing, using implements in this right 
hand, reaching behind his back, and cleaning himself, but he 
did not claim that he cannot lift his arm above his shoulder 
or that there is any function that he can no longer perform.    

5.  The veteran works 8 to 12 hours per week, cleaning 
houses, and he has not been hospitalized for his fractured 
right clavicle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, and 
no higher, for a fracture of the right clavicle prior to 
February 6, 2007 are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.71a, 
and Diagnostic Codes 5010, 5201, and 5203 (2006). 

2.  The criteria for a disability rating for a fracture of 
the right clavicle in excess of 20 percent from February 6, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.71a, 
and Diagnostic Codes 5010, 5201, and 5203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  The veteran has been assigned a rating 
under Diagnostic Code (DC) 5203, which governs impairment of 
the clavicle or scapula.  Of the four diagnostic codes that 
govern the shoulder and the arm, two are inapplicable because 
there is no evidence of ankylosis of the scapulohumeral 
articulation (DC 5200) and no evidence of impairment of the 
humerus (DC 5202).  38 C.F.R. § 4.71a.  The other two 
diagnostic codes, governing impairment of the clavicle 
(DC 5203) and limitation of motion (DC 5201), will be 
addressed in turn.  

Diagnostic Code 5203 provides for a 10 percent rating for 
nonunion of the clavicle without loose movement, a 20 percent 
rating for nonunion of the clavicle with loose movement, and 
a 20 percent rating for dislocation of the clavicle.  For the 
period from February 6, 2007, no rating higher than the 
assigned 20 percent rating is available under the criteria 
concerning impairment of the clavicle.  

As for the period before the February 6, 2007, C&P 
examination, there is no evidence of dislocation of the right 
clavicle.  The June 2005 VA orthopedic consult, however, does 
note slight motion in the distal fragment of the clavicle 
"w/abd for humerus."  And the January 2003 x-ray report did 
note an ununited midshaft fracture of the clavicle.  Thus, 
the Board concludes that the evidence supports assignment of 
a 20 percent rating under Diagnostic Code 5203 on the basis 
of nonunion with loose movement before February 2007.  As 
noted above, this diagnostic code provides a maximum 20 
percent rating and, therefore, does not support assignment of 
a higher rating.

Diagnostic Code 5201 provides an alternative method for 
evaluating a disability of the clavicle, and provides for 
higher ratings.  Diagnostic Code 5203 explicitly provides 
that a clavicle disability can be rated using criteria for 
impairment of function of a contiguous joint.  38 C.F.R. 
§ 4.71a (schedule for the shoulder and arm).  Diagnostic 
Code 5201, for limitation of motion of the arm, makes ratings 
dependent upon whether the arm is major or minor.  Since the 
veteran is right-handed, the criteria for impairment of the 
major arm must be used.  Under Diagnostic Code 5201, a 
20 percent rating is assigned to the limitation of motion of 
the major arm at shoulder level; a 30 percent rating is 
assigned to the limitation of motion of the major arm midway 
between side and shoulder level, and a 40 percent rating is 
assigned to the limitation of motion of the arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a.  

The record contains evidence of the veteran's range of motion 
at four examinations.  The December 2002 C&P examiner stated 
the veteran had full range of motion with pain on the 
extremes.  A January 2003 physical examination by the 
veteran's primary care physician recorded that the veteran 
had limited external rotation because he could not reach 
behind his back, but noted that the other motion was intact.  
The June 2005 VA orthopedic consult recorded the veteran's 
forward flexion as limited to 90 degrees, but the other 
measurements (shoulder extension 30 degrees; external 
rotation of 45 degrees; abduction of 150 degrees; and 
adduction of 45 degrees) were within normal limits.  The 
February 2007 C&P examination determined that the veteran had 
full range of motion without any serious pain.  

None of these reported ranges of motion would support 
assignment of a rating higher than 20 percent.  And, because 
Diagnostic Code 5203 provides that rating impairment of 
function of the contiguous joint is an alternative means of 
evaluating impairment of the clavicle, it would not be 
appropriate to assign separate, concurrent, compensable 
ratings for the clavicle fracture using both Diagnostic Code 
5203 and 5201.  

None of the veteran's statements, whether written 
descriptions of his symptoms, subjective medical history 
recorded by examiners, or sworn testimony at the May 2005 
hearing before this Board, have ever indicated that he is 
limited to movement of the arm midway between the side and 
shoulder level.  Thus, the Board concludes that no increased 
rating is warranted with respect to the limitation of motion 
criteria under Diagnostic Code 5201.  

Other criteria must also be examined in determining whether 
an increased rating is warranted.  A disability of the 
musculoskeletal system is primarily the inability, due to 
damage, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Thus, functional loss due to 
pain and weakness must be considered in evaluating the 
disability because a part which becomes painful on use must 
be regarded as seriously disabled.  Id.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (disability ratings should 
reflect the veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  And the 
rating should reflect the condition of the veteran during 
flare-ups.  DeLuca v. Brown, supra.  

The record does not establish that an increased rating is 
warranted under the criteria of 38 C.F.R. § 4.40 and DeLuca.  
The veteran explained to the January 2007 examiner that his 
shoulder hurts every day when he uses it, so that he does not 
experience any periods of flare-ups in his chronic condition.  
He testified that the pain measured 5 or 6 out of 10 every 
day.  As for his loss of function, the veteran has not 
specifically identified any function that he is unable to 
perform due to his fractured right clavicle.  Rather, he 
testified that when he washes dishes, his shoulder begins to 
hurt, so he has to stop and rest before he goes back and 
finishes that task; but he is able to finish it later.  
Similarly, he testified that if he drives for a long period 
of time, his arm hurts so that he has to move it around and 
shake it; but he does continue to drive.  He told the 
January 2007 examiner that dressing and using implements in 
his right hand increases his discomfort significantly, but 
there is no evidence that he requires assistance for dressing 
or eating.  He testified, and two examiners have noted, that 
he has difficulty reaching behind his back.  This affects the 
manner in which he has to wash his back and clean himself 
after bowel movements; but he testified that although it is 
awkward to use his left hand to clean himself because of the 
configuration of the wall and the toilet in his home, he is 
able to do those tasks.  The veteran also testified that he 
often drops things, but he attributed that to the numbness 
and tingling of his arm, which the January 2007 examiner 
determined was not related to his fractured right clavicle 
disability.    

Moreover, the record shows that as of February 2007, the 
veteran was working 8 to 12 hours each week doing house-
cleaning.  At the last C&P examination, the examiner noted 
that while the veteran complained of pain, he was able to 
touch his back with his hand.  He was also able to complete 
the range of motion tests without a great deal of pain or 
grimacing.  In his own home, he uses the washing machine by 
using both hands in putting his clothing in the machine.  
Although he experiences some pain, he is able to perform the 
activities of daily living.    

In a March 2007 rating decision, the veteran was granted a 
separate 10 percent rating under Diagnostic Code 5010 to 
compensate him for painful movement of the shoulder from 
arthritis, effective January 9, 2007.  Moreover, although the 
January 2007 C&P examiner found that there was only very 
slight movement of the distal fragment of the fractured right 
clavicle, the veteran was assigned a 20 percent rating 
because his fractured right clavicle condition fell between 
the 10 percent rating for "without movement" and the 
20 percent rating for "with loose movement."  38 C.F.R. 
§ 4.7 (where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).  The Board has 
concluded that the 20 percent rating on this basis is 
supported earlier than the date of the February 2007 
examination.  Given that the condition of the veteran's 
disability did not clearly fall within the 20 percent rating, 
he is more than adequately compensated for whatever 
interference in function the pain from his fractured right 
clavicle has caused.  

Moreover, since the veteran pointed to no function that he 
could no longer perform, and he presented evidence that he 
was able to work part-time during that period and perform the 
activities of daily living (including dressing, keeping 
house, washing clothes and dishes, and driving) without the 
assistance of others, the veteran's rating adequately 
compensates the veteran for the loss of function due to pain 
from his fractured right clavicle disability.  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected fractured right 
clavicle disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
Extra-schedular evaluations are appropriate only when the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  There are higher ratings available for this 
disability, but the veteran's disability is not severe enough 
to warrant an assignment under the range of motion criteria.  
And as described above, the mild loss of function from pain 
is hardly an exceptional occurrence with a fractured 
clavicle.  In any event, there is no evidence in the record 
that the veteran has lost work because of his disability.  To 
the contrary, this 71-year-old veteran is still working part-
time.  Nor is there any evidence of hospitalizations for his 
right clavicle.  The ratings assigned by the AOJ adequately 
compensate the veteran for his right clavicle fracture.  

Finally, the reasonable doubt doctrine does not apply here.  
When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 4.3.  But here, the only evidence in the veteran's favor is 
the June 2005 examination showing forward flexion limited to 
90 degrees on that one day (which is not consistent with the 
record as a whole) and the evidence of mild loss of function 
from pain (which is more than adequately compensated by the 
rating assigned).  The evidence against the claim includes 
the clinical data from four medical examinations, the 
testimony of the veteran that he can complete the affected 
tasks despite the pain, his continued part-time employment, 
and his ability to perform the activities of daily living 
without assistance.  Since the evidence against the claim is 
much greater than that in favor, there is no reasonable doubt 
to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's October 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed long before 
the January 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, or address what evidence was necessary with respect to 
the rating criteria or the effective date of a disability 
award.  Although the veteran has not raised any notice 
issues, the failure to provide complete notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original October 2002 letter because those flaws were cured 
long before the March 2007 supplemental statement of the case 
was issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  A 
September 2006 letter to the veteran invited him to provide 
VA with any evidence in his possession that pertained to the 
claim and provided him with notice that complied with 
Dingess, supra.   Since the veteran had a meaningful 
opportunity to participate in the adjudication process, the 
veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder, by obtaining his VA medical 
treatment records, by conducting two C&P examinations, and by 
providing the veteran with an opportunity to present sworn 
testimony at a hearing before the Board.  


ORDER

An increased disability rating of 20 percent, and no higher, 
for a fracture of the right clavicle prior to February 6, 
2007, is granted.  

An increased disability rating for a fracture of the right 
clavicle in excess of 20 percent from February 6, 2007 is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


